Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 18, 2022

                                            No. 04-22-00685-CV

                                        IN RE Patrick MULDOON

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        On October 14, 2022, relator filed a petition for writ of mandamus. Relator’s mandamus
petition violates Texas Rule of Appellate Procedure 9.9 in that the appendix to relator’s
mandamus petition includes sensitive data and such data has not been redacted. See TEX. R. APP.
P. 9.9. We therefore ORDER that relator’s mandamus petition is STRICKEN. We further
ORDER relator to file an amended mandamus petition in compliance with Texas Rule of
Appellate Procedure 9.9 on or before October 24, 2022.


           It is so ORDERED on October 18, 2022.

                                                                      PER CURIAM

           ATTESTED TO: _________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT




1
 This proceeding arises out of Cause No. 2022-CI-16599, styled In the Interest of I.M.C.C., a Child, pending in the
225th Judicial District Court, Bexar County, Texas, the Honorable Norma Gonzales presiding.